PER CURIAM.
The facts in the cause have been most fully stated in the opinion of the District Judge, and their bearing upon the propositions of law advanced by the respective parties most carefully discussed. Inasmuch as we concur alike with his findings and conclusions, we deem it unnecessary to review the record or the opinion. It may be noted that, in view of the exorbitant gratuity promised to the captain by the subcharterers—an amount nearly three times as great as his pay—we are not inclined to hold the shipowners bound by such of his acts as might be attributable solely to his new employment and were inimical to the owners’ interests. At the same time the irritation resulting from the failure of the enterprise, apparently involving the loss of his gratuity, has made him a bitterly hostile witness, whose testimony adverse to the subcharterers is unpersuasive. The claims of deviation, increased risk, etc., are, in our opinion, made up by greatly exaggerating trivial and unimportant transactions; and we are entirely satisfied that on her last voyage the Ely carried no contraband, was bound to no blockaded port, engaged in no unlawful enterprise, and that the stranding was in no wise caused by the new employment, nor by any instructions to hug the shore or to make short cuts, but solely by the carelessness of the ship’s navigators.
The decrees are affirmed, with costs.